Citation Nr: 1800166	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  12-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, including as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2016, the Board remanded these matters for further development.

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss was incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the favorable action taken below with regard to the claim being decided herein, the Board will not discuss further whether those duties have been accomplished.

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a); VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (Mar. 2, 2017) (noting that Compensation Service has determined that sensorineural hearing loss constitutes an organic disease of the nervous system).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court of Appeals for Veterans Claims (Court) in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See id. 

Service treatment records (STRs) include a report of medical examination in November 1978 with pure tone audiometry test results as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
5
N/A
5
5
LEFT
15
15
N/A
5
12

A November 1982 report of medical examination documents pure tone audiometry test results as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
10
10
10
LEFT
15
15
15
20
16

A March 1988 post service report of medical examination documents pure tone audiometry test results as follow:





HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
10
10
10
LEFT
15
20
25
20
20

In a September 2013 statement, the Veteran contended he was in the infantry unit during service and that it was necessary to repeatedly train for battle, which exposed him to loud battle noises such as artillery and personal weapons.  The Veteran further contended that he did not wear any hearing protection because it interfered with his ability to hear commands and lessen the combat situational awareness. 

A March 2017 VA audiological examination reflects in-service noise exposure from live fire, riding in loud vehicles and helicopters.  The pure tone audiometry test results were as follows: 





HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
50
50
44
LEFT
30
45
70
65
54

The results of the speech discrimination score (Maryland CNC word list) were 68 percent in the right ear and 36 percent in the left ear.  

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is less likely than not (less than 50 percent) caused by or a result of an event in the military service.  The examiner reasoned that the Veteran had normal hearing in a December 1979 audiogram and that although an audiogram was not available at the time of the Veteran's separation from service, a March 1988 audiogram (4 years after separation) showed normal hearing with no significant shift in hearing.  The examiner further reasoned that according to the American College of Occupational and Environmental Medicine, hearing loss due to noise exposure does not progress once the noise exposure is discontinued.  

At the outset, the Board finds that the evidence demonstrates that the Veteran has a current bilateral loss disability.  The audiometric findings on the March 2017 VA examination reflects that the auditory threshold in at least one frequency in each ear was 40 decibels or greater.  He has thus met the current disability requirement.  

In addition, the Veteran reported that he was exposed to noise exposure such as gunfire and riding in loud vehicles to include open-bed trucks and helicopters.  The Board notes that while the Veteran's STRs do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.

The audiological examinations from November 1982 show a threshold shift in the right ear of 5dB at 1000Hz, 2000Hz, and 3000Hz and in the left ear of 10dB at 4000Hz.  In addition, the Board notes that there is a negative medical nexus opinion regarding the etiology of the Veteran's bilateral ear hearing loss.  While the March 2017 VA examiner accorded great weight to the fact that the Veteran's hearing was normal four years after service, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley, 5 Vet. App. at 159.  The reliance on the absence of hearing loss in service lessens the probative weight of the medical opinion.

In addition, the Veteran stated in his September 2013 statement that he was aware of himself having hearing problems while on active duty.  As noted by the Veteran's representative in the September 2013 VA Form 646, the Veteran's military occupation specialty of infantryman, the competent evidence of in-service acoustic trauma and continuity of hearing loss symptomatology, the lack of post-service noise exposure, and the threshold shift during service all weigh in favor of a nexus between the current hearing loss disability and the in-service acoustic trauma.

The evidence is thus at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Veteran asserts that he has a psychiatric disability related to service, or caused or aggravated by his service-connected right knee disability. 

In a May 1995 VA examination for the Veteran's right knee disability, the Veteran reported that he was seeking drug treatment and was enrolled in a homeless program with the VA.  He also reported that he injured his knee twice in service and had to take leave for surgery.  The Veteran reported that he separated from active duty as soon as returned from leave.  The Veteran also reported that because of his right knee, he is only able to walk for about one block and that his knee locks up sometimes and he falls.  The Veteran also complained of frequent swelling.  The Veteran reported that the Veteran was not on any medication for his right knee at the time.  There was no discussion or notation of any psychiatric disability.

In a May 2010 VA examination for mental disorders, the examiner diagnosed the Veteran with a depressive disorder and a cognitive disorder.  The Veteran reported that he injured his right knee during service, which required surgery that consisted of a period of 26 days hospitalization and another 26 days on convalescent leave.  The Veteran reported that after leave active duty service. The Veteran also reported that after separating from the military, he was unable to sleep more than three to four hours a night.  The Veteran described that the cause for his sleeplessness was due to his thoughts on things that happened to him and the things he was unable to accomplish in the military.  The Veteran further reported that after he left service, he wanted to go back to school but he was afraid of failing and chose to isolate himself "in the woods" and worked with a logging company.  The examiner opined that it was less likely than not that the Veteran's psychiatric disability was related to his military service or that his right knee significantly increased his anxiety and depression.  The examiner reasoned that the Veteran's psychiatric issues are not related to his military service because the Veteran was employed for many years after leaving service and that there was also no medical documentation for any psychiatric problems for many years.

In a September 2013 statement from the Veteran's representative, the representative presented the Veteran's statements and contentions.  The Veteran contended that his psychiatric disability is a result of his service connected right knee disability.  The Veteran further stated that his right knee disability caused him to change his career path, which led to anguish and depression after leaving service.  The Veteran also stated that his substance abuse of alcohol and drugs was to self-medicate.  The Veteran's representative contended that the examiner did not consider the effect of the Veteran's right knee disability on his psychiatric problems.

In a May 2017 VA exam, the Veteran was diagnosed with an unspecified depressive disorder, generalized anxiety disorder, and an unspecified neurocognitive disorder.  The examiner opined that the Veteran's psychiatric disability is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected right knee disability.  The examiner reasoned that the Veteran's report of medical history in 1979 and 1988 indicated no medications or endorsement of psychiatric symptoms and that the documented mental health history began around 2009.  The examiner also reasoned that the Veteran.  In regards to the Veteran's claim that he used illicit drugs as a means of self-medication, the examiner reasoned that the Veteran's drug use began prior to his right knee injury.

Accordingly, the Board finds that the May 2010 and May 2017 examiners failed to provide sufficient rationale to support their conclusions and did not consider relevant lay evidence in the record.  Neither examiner discussed the Veteran's statement during the May 1995 VA examination that he was enrolled in a homeless program and had been seeking drug treatment with the VA.  The May 2010 VA examiner reasoned that the Veteran's psychiatric disability was not related to service or his service-connected right knee disability because the Veteran was employed for many years after leaving service.  However, the May 2017 VA examiner did not discuss the Veteran's statements that he had many sleepless nights thinking about his military career, his right knee injury that altered his career path, or that he took the job in logging as a means to seclude himself from society.  

Therefore, the Board finds the medical opinions to be inadequate and another remand is necessary to ensure compliance.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  Obtain an opinion from an appropriate specialist physician to determine the nature and etiology of any diagnosed psychiatric disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the physician for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

(a) For each diagnosed psychiatric disability, the physician should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's active service, to include the Veteran's complaints of discrimination in service.

(b) The physician should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is either (i) caused or (ii) aggravated by service connected right knee disability. 

A complete rationale for any opinion expressed must be provided.  Lack of record of treatment in service should not be a basis for a negative opinion.

The physician should consider and discuss the Veteran's statements from his May 1995, May 2010, and May 2017 VA examinations and the September 2013 statement from the Veteran's representative. 

3.  Thereafter, readjudicate the claim remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


